     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 1 of 32 Page ID #:1



      Carol A. Sobel, SBN 84483               Paul Hoffman, SBN 71244
 1    Katherine Robinson, SBN 323470          Michael Seplow, SBN 150183
      Weston Rowland, SBN 327599              Aidan McGlaze, SBN 277270
 2    LAW OFFICE OF CAROL A. SOBEL            John Washington, SBN 315991
 3    1158 26th Street, #552                  SCHONBRUN, SEPLOW, HARRIS,
      Santa Monica, CA 90403                  HOFFMAN & ZELDES LLP
 4    t. 310 393-3055                         9415 Culver Blvd, #115
      e. carolsobel@aol.com                   Culver City, California 90230
 5    e. klrobinsonlaw@gmail.com              t. 310 396-0731; f. 310 399-7040
      e. rowland.weston@gmail.com             e. hoffpaul@aol.com
 6                                            e. jwashington@sshhlaw.com
      Shakeer Rahman, SBN 332888
 7    LAW OFFICE OF SHAKEER RAHMAN            Christopher Martin, Esq. SBN 310026
      838 East 6th Street                     LAW OFFICE OF CHRISTOPHER MARTIN
 8    Los Angeles, CA 90010                   P.O. Box 11200
      t. 323 546-9236                         Los Angeles, CA 90011
 9    e. shakeerr@cangress.org                t. 323 359-2211
                                              e. cdmartinlaw@gmail.com
10
      A. Dami Animashaun, NY Bar No.
      5552849 (pro hac vice forthcoming)      Colleen Flynn, SBN 234281
11                                            LAW OFFICE OF COLLEEN FLYNN
      14 Wall Street, Suite 1603
12    t. 929 266-3971                         3435 Wilshire Blvd., Suite 2910
      e. animashaun@pm.me                     Los Angeles, CA 90010
13                                            t. 213 252-9444
                                              e. cflynn@yahoo.com
      Attorneys for Plaintiffs
14
15                      UNITED STATES DISTRICT COURT
16             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17    GREG AKILI, BLACK LIVES                 Case No.:
      MATTER LOS ANGELES,
18    SHANNON THOMAS, and EMILY               COMPLAINT: CLASS ACTION
      ALLERS, individually and on behalf of
19    a class of similarly situated persons,  1. Freedom of Speech and
                                                 association (42 U.S.C. § 1983 1st
20                                PLAINTIFFS,    and 14th Amendments)
      v.
21                                            2. Excessive Force (42 U.S.C. § 1983
22    CITY OF LOS ANGELES, a                     4th and 14th Amendments)
      municipal entity, CHIEF MICHEL
23    MOORE, LIUETENANT CARLOS                3. Failure to Intervene (42 U.S.C. §
      FIGUEROA (No. 35260), CAPTAIN              1983 4th and 14th Amendments)
24    WARNER CASTILLO (No. 31715),
      OFFICER DANIEL ORLIK (No.               4. Municipal Liability -
25    43917), OFFICER BRITTANY                   Unconstitutional Policy, Practice,
      PRIMO (No. 40695), and DOES 1-10,          or Custom; Ratification; Failure to
26                                               Train, Supervise, Discipline, or
                                  DEFENDANTS.    Correct (42 U.S.C. § 1983)
27
28                                              5. Violation of the Bane Act (Cal.
                                                   Civil Code § 52.1); Cal.
                                             1
                                  COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 2 of 32 Page ID #:2



                                                  Constitution, Article 1, §§ 2
 1                                                (Freedom of Speech), 3 (Right of
                                                  Petition and Assembly), 7 (Due
 2                                                Process), 13 (Search and Seizure),
 3                                                19 (Cruel and Unusual
                                                  Punishment)
 4
                                               6. Assault
 5
 6
                                               7. Battery

 7
                                               DEMAND FOR JURY TRIAL
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
                                 COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 3 of 32 Page ID #:3




 1
                                      I. INTRODUCTION
 2
 3         1.     On December 6, 2020, six minutes before declaring an unlawful
 4   assembly, riot-clad Los Angeles Police Department (“LAPD”) officers attacked a
 5   crowd of peaceful protesters assembled on a Sunday morning near Los Angeles
 6   Mayor Eric Garcetti’s mansion. For several weeks, Black Lives Matter Los Angeles
 7   had been holding a daily peaceful morning protest in front of the Mayor’s mansion.
 8   Its members and supporters were calling on then president-elect Joe Biden not to
 9   appoint Mayor Garcetti to his cabinet, in light of the Mayor’s policies on
10
     homelessness and transportation, as well as his support of the LAPD’s
11
     discriminatory policing practices against communities of color and those protesting
12
     the LAPD’s tactics. LAPD personnel were present at all the daily protests but took
13
     no action against any protester until December 6th.
14
           2.     December 6th's demonstration started at about 9:15 a.m. as a peaceful
15
     morning protest, like the daily protests before it, and was attended by many of the
16
     same individuals who had protested over the course of many days at the same
17
18
     location. But then, at about 9:43 a.m., the LAPD, premised on an alleged violation

19   of a municipal noise ordinance, deployed lines of riot officers against the protesters.
20   Shoving and swinging batons, LAPD officers rushed at and knocked down peaceful
21   protesters assembled in front of the Mayor’s mansion and then brutally beat them
22   with batons, including head strikes, causing serious injuries. LAPD only arrested
23   one protester – not the person who allegedly violated the noise ordinance – and the
24   City Attorney’s office declined to file charges.
25         3.     “The handheld baton is a less lethal tool approved to be used on
26   skirmish lines during crowd control incidents, to push a crowd. The baton is not
27
     authorized to be used as an impact device unless the officer or another individual is
28


                                                3
                                     COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 4 of 32 Page ID #:4




 1   being physically threatened.”1 LAPD Use of Force-Tactics Directive No. 8.2

 2   prohibits the use of batons for “mere non-compliance” and instructs officers “to
 3   avoid striking the head.” 2
 4         4.     The peaceful protesters posed no threat to the officers that could
 5   possibly justify the use of force in this circumstance. The Plaintiffs’ injuries caused
 6   by the use of baton strikes are strong evidence in this instance that LAPD’s training
 7   in the use of these potentially lethal weapons was absent, seriously deficient, or
 8   intentionally indifferent to the known serious harm that can result from the use and
 9   misuse of impact weapons such as batons.
10
           5.     The LAPD engaged in this conduct on December 6, 2020, even after
11
     previously agreeing multiple times not to do so again. See Los Angeles Times, June
12
     15, 2020, “LAPD Violence Against George Floyd Protests Erodes Decades of
13
     Reform.” 3 Over the course of the last several decades, Defendant City has been sued
14
     repeatedly for many of the same tactics challenged herein, including ketteling (i.e.,
15
     corralling) protestors before declaring an unlawful assembly and excessive force
16
     with batons and rubber bullets. Such illegal conduct by LAPD at demonstrations
17
18   over the course of 2020 and early 2021, resulted in the entry of a Preliminary

19   Injunction on May 10, 2021, in Black Lives Matter Los Angeles, et al. v, City of Los
20   Angeles, et al., Case No. CV 20-5027 CBM, restricting the LAPD’s use of 40mm
21   and 37mm kinetic impact projectiles, citing the “‘unfortunate history of civil rights
22
23
24   1 “Independent Examination of the Los Angeles Police Department 2020 Protest
25   Response,” Report by Independent Counsel, Gerald Chaleff, (“Chaleff Report”)
     available at http://www.lapdpolicecom.lacity.org/041321/BPC_21-067.pdf at p. 9
26   2 LAPD Use of Force-Tactics Directive No. 8.2, available at http://lapd-

27   assets.lapdonline.org/assets/pdf/tactical-directiveno8.2-baton.pdf
     3
28     https://www.latimes.com/california/story/2020-06-14/lapd-protest-history-
     criticism-heavy-tactics

                                                4
                                     COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 5 of 32 Page ID #:5




 1   violations by LAPD officers.’” ECF 101, citing Multi-Ethnic Immigrant Workers

 2   Org. Network v. City of Los Angeles, 246 F.R.D. 621, 628 (C.D. Cal. Dec. 14, 2007).
 3         6.     On March 10, 2021, Commissioner Gerald Chaleff issued a report
 4   commissioned by the Los Angeles City Council entitled “Independent Examination
 5   of the Los Angeles Police Department 2020 Protest Response” (“Chaleff Report”).
 6   The report analyzed the LAPD’s crowd control tactics during the demonstrations in
 7   May and June 2020, resulting from the death of George Floyd. The report
 8   documented serious longstanding problems in the LAPD. 4 At a hearing of the Los
 9   Angeles City Council Public Safety Committee to receive the Chaleff Report and
10
     testimony from the report’s author, City Councilmember Monica Rodriguez, chair
11
     of the Public Safety Committee, characterized the LAPD’s response to the George
12
     Floyd protests as “representing one of the worst examples in the history of the
13
     department.” Council Committee Reviews Report on LAPD Mishandling of George
14
     Floyd Protests – CBS Los Angeles, (cbslocal.com).
15
           7.     Just six months after its mis-handling of the George Floyd protests,
16
     including improper and unconstitutional use of batons against protesters, 5 on
17
18   December 6, 2020, the LAPD engaged in similar conduct against Plaintiffs. By

19   ketteling the demonstrators, shoving and striking them with batons, and through
20   other conduct detailed herein, Defendants violated Plaintiffs’ federal and state
21   constitutional rights.
22                            II.   JURISDICTION AND VENUE
23         8.     This Court has subject matter jurisdiction over the Plaintiffs’ claims
24   pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343 (civil rights
25
26   4 Chaleff Report at p. 53
27   5 https://www.latimes.com/california/story/2020-06-11/lapd-violated-protocols-

28
     for-batons-and-less-lethal-bullets-injuring-many-protesters;
     https://projects.propublica.org/protest-police-tactics/

                                                5
                                     COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 6 of 32 Page ID #:6




 1   jurisdiction). This Court has jurisdiction to issue declaratory or injunctive relief

 2   pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil Procedure 57.
 3         9.     Venue is proper in the Central District of California pursuant to 28
 4   U.S.C. § 1391, as all Defendants and events giving rise to the claims herein occurred
 5   in the Central District of California.
 6                                       III.    PARTIES
 7      A. Plaintiffs
 8         10.    Organizational     Plaintiff   BLACK          LIVES   MATTER        LOS
 9   ANGELES (“BLMLA”) is part of a nationwide organization with chapters in
10
     many major cities, including Los Angeles. The organization originated in Los
11
     Angeles with demonstrations on July 13, 2013, the date George Zimmerman was
12
     acquitted of killing teenager Trayvon Martin in Florida. BLMLA is one of the
13
     largest and most active chapters of the organization, with nearly 500 active
14
     members and organized ally groups, including White People for Black Lives. On
15
     average, BLMLA sponsors four actions a week.
16
           11.    During the course of the December 6, 2020 protest and others over the
17
18   preceding months, while BLMLA and its members were engaged in lawful First

19   Amendment activity, the LAPD used unjustified and excessive force to terminate
20   the protests, including the indiscriminate use of so-called “less lethal” weapons that
21   caused injury to its members and instilled fear in them that, if they chose to
22   assemble in public spaces to express their opinions, they would be the subject of
23   such violence and arrest.
24         12.    Defendants’ actions interfered with BLMLA’s right to assembly and
25   speech. BLMLA plans to assist, plan, participate in, hold similar events in the
26   future, on its own or in conjunction with others, and is fearful that the same unlawful
27
     police actions in response to this and similar protests will be repeated due to
28


                                                 6
                                      COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 7 of 32 Page ID #:7




 1   LAPD’s practices, policies, and customs that caused the unlawful action in response

 2   to this protest.
 3          13.    Plaintiff GREG AKILI, a seventy-two-year-old individual, is and was
 4   at all times relevant hereto, a resident of the County of Los Angeles, City of Los
 5   Angeles. He is an organizer with BLMLA.
 6          14.    Plaintiff SHANNON THOMAS, an individual, is and was at all times
 7   relevant hereto, a resident of the County of Los Angeles, City of Los Angeles.
 8          15.    Plaintiff EMILY ALLERS, an individual, is and was at all times
 9   relevant hereto, a resident of the County of Los Angeles, City of Los Angeles.
10
            16.    The damages class consists of approximately 50 individuals who
11
     LAPD personnel shoved or struck with a baton in a manner contrary to proper baton
12
     use and without lawful justification on December 6, 2020 when they engaged in
13
     protest in front of the Mayor’s mansion.
14
        B. Defendants
15
            17.    Defendant CITY OF LOS ANGELES is a municipal corporation
16
     duly organized and existing under the Constitution and laws of the State of
17
18   California. The Los Angeles Police Department (“LAPD”) is a local government

19   entity and an agency of Defendant City of Los Angeles, and all actions of the LAPD
20   are the legal responsibility of the City of Los Angeles. The City of Los Angeles is
21   sued in its own right on the basis of its policies, customs, and practices which gave
22   rise to Plaintiffs’ federal rights claims.
23          18.    Defendant CHIEF MICHEL MOORE, is and was, at all times
24   relevant to this action, the LAPD police chief and a policymaker for his department.
25   He is sued in both his individual and official capacities.
26          19.    Defendant LIEUTENANT CARLOS FIGUEROA is employed by
27
     the LAPD.
28


                                                  7
                                       COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 8 of 32 Page ID #:8




 1         20.    Defendant LIEUTENANT WARNER CASTILLO is employed by

 2   the LAPD.
 3         21.    Defendant OFFICER BRITTANY PRIMO is employed by the
 4   LAPD.
 5         22.    Defendant OFFICER DANIEL ORLICK is employed by the LAPD.
 6         23.    Plaintiffs are informed, believe, and thereupon allege that Does 1
 7   through 10 were the agents, servants, and employees of Defendants City of Los
 8   Angeles and/or the LAPD. Plaintiffs are ignorant of the true names and capacities
 9   of Defendants sued herein as Does 1 through 10, inclusive, and therefore sue these
10
     Defendant by such fictitious names. Plaintiffs will amend this Complaint to allege
11
     their true names and capacities when ascertained. The individual Doe Defendants
12
     are sued in both their individual and official capacities.
13
           24.    Plaintiffs are informed, believe, and thereupon allege that at all times
14
     relevant hereto Does 1 through 10, in addition to the named Defendants, are
15
     responsible in some manner for the damages and injuries alleged herein.
16
           25.    Plaintiffs are informed, believe, and thereupon allege that at all times
17
18   relevant hereto Defendants, and each of them, were the agents, servants and

19   employees of the other Defendants and were acting at all times within the scope of
20   their agency and employment and with the knowledge and consent of their principal
21   and employer. At all times Defendants were acting under color of state law.
22         26.    Plaintiffs are informed, believe, and thereupon allege that the
23   practices, policies, and customs of the City of Los Angeles and/or the LAPD caused
24   the unlawful action taken against Plaintiffs.
25               IV.   EXHAUSTION OF ADMINISTRATIVE REMEDIES
26         27.    Plaintiffs exhausted their administrative remedies by timely filing a
27
     governmental tort claim with the City pursuant to California Government Code
28
     section 910 et seq. The City rejected Plaintiffs’ tort claim on March 23, 2021.

                                                8
                                     COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 9 of 32 Page ID #:9




 1                      V.        FACTS COMMON TO ALL CLAIMS
 2         28.    BLMLA members and supporters, as well as observers, arrived at the
 3   Mayor’s mansion at about 9:15 a.m. on Sunday, December 6, 2020, for a Sunday
 4   “brunch” protest. Families with children were in attendance. When they arrived, a
 5   line of LAPD officers was already on the sidewalk in front of the Mayor’s mansion,
 6   on the West side of Irving Blvd., near 6th Street.
 7         29.    The protesters gathered peacefully on the sidewalk and grass parkway
 8   across from the Mayor’s mansion on the East side of Irving, just South of 6th Street.
 9   A few minutes after the protesters arrived, Defendant FIGUEROA, who was
10
     present almost daily since the protests began, came forward with a bullhorn and
11
     warned those assembled to stay out of the street. The announcement was largely
12
     inaudible. Defendant FIGUEROA provided no additional announcements or
13
     directives to those assembled. On information and belief, December 6, 2020 was
14
     the first day on which Defendant FIGUEROA was in charge of the police response.
15
           30.    At about 9:22 a.m., an additional line of LAPD arrived, wearing riot
16
     gear. The officers lined up near the northeast corner of Irving and 6th, facing South
17
18   towards the protesters gathered on the other side of 6th Street. Defendant

19   FIGUEROA was observed giving orders to these officers.
20         31.    At about 9:41 a.m., the officers blocked off 6th Street and advanced
21   towards the protesters, forming a line from the Southwest to the Southeast corner
22   of Irving and 6th Streets.
23         32.    At about 9:43 a.m., Defendant FIGUEROA directed the officers in
24   front of the Mayor’s mansion to get into a 6x2 formation, with riot helmets and
25   batons drawn. Defendants FIGUEROA and CASTILLO were in front talking to
26   the officers. They were then observed loudly directing the officers to get the
27
     protester wearing blue for his use of a bullhorn, thereby directing the assault. The
28
     officers crossed the street to the East side of Irving where the protesters were

                                                9
                                     COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 10 of 32 Page ID #:10




 1    assembled, including the protester in blue. No LAPD officer had provided any

 2    warning about the use of bullhorns. The protester identified by Defendant
 3    FIGUEROA had a bullhorn in his hand but was not using it.
 4          33.    Defendant FIGUEROA called for the entire line of officers, about
 5    fourteen in total, to attack the peaceful protesters. In clear violation of constitutional
 6    and statutory law, no declaration of an unlawful assembly and order to disperse was
 7    issued prior to the police assault. The violent attack by the officers caused the
 8    protesters to fall down and topple over each other. Seventy-two-year-old Plaintiff
 9    AKILI was one of the first people shoved to the ground by the officers. He was
10
      pushed from behind, landing on his hands, causing an injury to his right hand which
11
      took months to completely heal.
12
            34.    After charging at and pushing protesters, officers began wildly and
13
      forcefully swinging their batons at protesters, some of whom had fallen to the
14
      ground.
15
            35.    Defendant PRIMO, was swinging her baton wildly, lunging at people.
16
      As Plaintiff ALLERS attempted to get up after being pushed to the ground,
17
18    Defendant PRIMO struck ALLERS in the back of her head near her ear with a

19    baton, knocking her unconscious. Defendant PRIMO also struck Diana Barbadillo
20    several times, including across her buttocks.
21          36.    Defendant ORLICK struck Plaintiff THOMAS in the head with his
22    baton as she tried to help another protester that had been knocked to the ground.
23    The baton strikes by Defendant ORLICK were made with such force to
24    THOMAS’ face that several of her teeth were loosened by the impact. He also
25    grabbed her arm while he struck her several more times on her back and left knee.
26    Besides knocking her teeth loose, the blows left painful bruising on THOMAS’ left
27
      hip and left leg. THOMAS and ALLERS were both treated at Cedar Sinai Medical
28


                                                  10
                                        COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 11 of 32 Page ID #:11




 1    Center a few hours later and ALLERS is still receiving ongoing medical treatment

 2    for her injuries.
 3           37.    When Defendants FIGUEROA and CASTILLO observed LAPD
 4    officers’ unlawful and potentially lethal use of batons to strike peaceful protesters
 5    in the head, they failed to intervene. At about 9:49 a.m., only after brutally attacking
 6    the peaceful crowd, Defendant CASTILLO for the first time declared an unlawful
 7    assembly and issued a dispersal order. The officers still had their riot gear on and
 8    their batons out. All remaining protesters left. California Penal Code § 409, which
 9    defines an unlawful assembly, has repeatedly been construed to require a showing
10
      of imminent violence that so permeates a lawful expressive activity that law
11
      enforcement may curtail the rights of all demonstrators. Facts justifying the
12
      declaration of an unlawful assembly did not exist here.
13
14
                                VI.    MONELL ALLEGATIONS
15
16           38.    The CITY, through Chief MOORE and the LAPD, has failed to train
17    and supervise its officers in the appropriate constitutional responses to peaceful
18    demonstrations, has maintained unconstitutional policies, practices, and customs in
19    these circumstances, and has ratified the unconstitutional conduct of its officers.
20    The CITY is well aware of its constitutional duties in these circumstances in light
21    of the settlement agreements and consent judgments discussed below in National
22    Lawyers Guild v. City of Los Angeles and MIWON v. City of Los Angeles, as well
23    as other settlements entered into specifying these constitutional duties over the
24    years. The need for training and discipline to preserve constitutional guarantees in
25    these circumstances is obvious. The CITY has known of the deficiencies in its
26    training since at least 2000 and entered into settlement agreements in June 2005 and
27    June 2009, each time agreeing to revised policies and training, yet the CITY has
28    failed to promulgate adequate policies effectuating the terms of the settlement

                                                 11
                                       COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 12 of 32 Page ID #:12




 1    agreement and/or to train its command staff and officers on the revised policies, if
 2    any exist.
 3          Settlement in National Lawyers Guild v. City of Los Angeles, Case No. C.D.
 4    Cal. CV 01-6877 FMC (CWx):
 5          39.    In June, 2005, the City of Los Angeles entered into a settlement
 6    agreement in National Lawyers Guild, et al. v. City of Los Angeles, et al., CV 01-
 7    6877 FMC (CWx), an action arising from the disruption of lawful assemblies and
 8    use of unlawful force during the Democratic National Convention (“DNC”) in Los
 9    Angeles in 2000 and a subsequent demonstration on October 22, 2000. The
10    settlement provided for important changes in the policy and practices of the LAPD
11    as applied to demonstrations.
12          40.    Significantly, the settlement provided that, prior to declaring an
13    unlawful assembly, the LAPD Incident Commander should evaluate the feasibility
14    of isolating and arresting those responsible for any unlawful conduct, and if
15    feasible, take action only against those individuals. The settlement also addressed
16    the use of less-lethal weapons and chemical irritants to disperse peaceful protestors.
17          Settlement in Multi-Ethnic Worker Organizing Network v. City of Los
18          Angeles, Case No. C.D. Cal., CV 07-3072 AHM (FMMx):
19          41.    On May 1, 2007 (May Day), the LAPD assaulted a peaceful, permitted
20    immigration march in MacArthur Park. The attack on the demonstrators was
21    without warning. No dispersal order was given until more than three minutes into
22    the police action and, even then, the dispersal order was grossly inadequate, given
23    from helicopters in English to a largely Spanish-speaking assembly. During
24    litigation, the LAPD conceded that it had not fully implemented training and policy
25    orders regarding the NLG settlement two years earlier. In fact, no policy changes
26    were ever finalized.
27          42.    On June 24, 2009, the federal district court approved and entered a
28    Structural Relief Order as part of the settlement of a class action lawsuit brought on

                                                12
                                      COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 13 of 32 Page ID #:13




 1    behalf of all those subjected to the LAPD’s unconstitutional practices and policies.
 2    Through this settlement, the LAPD agreed that it would facilitate demonstrations
 3    that may temporarily block traffic, to make its policies consistent with established
 4    law in the Ninth Circuit, which recognizes the need for local agencies to
 5    accommodate “spontaneous” protests in the streets, particularly in response to
 6    allegations of police misconduct.
 7          43.    The order also set out requirements to declare an unlawful assembly:
 8    an amplified loudspeaker system with an officer at the far side of the crowd to
 9    record the officer; if there is no serious violence occurring, the order shall be made
10    repeatedly over a period of time, including an “objectively reasonable” period of
11    time to disperse and identification of “a clear and safe route” to follow to disperse.
12    The order should be given so that it is heard by the entire crowd. These requirements
13    were not met in this instance.
14          44.    The terms of the order were to be included in the LAPD’s Crowd
15    Control and Use of Force Manuals and every officer at the rank of Sergeant I and
16    above, as well as the entire Metropolitan Division, were to undergo training every
17    two years. Chief MOORE, as well as those members of his command staff to whom
18    he has delegated his responsibility to enact and implement lawful policies for
19    responding to demonstrations, are aware of the unlawful policies, practices, and
20    customs of the CITY and the LAPD which resulted in the settlement in National
21    Lawyers Guild v. City of Los Angeles in June, 2005 and MIWON in 2009. Moreover,
22    Chief MOORE and his delegated command staff are aware that the use of unlawful
23    dispersal orders, baton strikes and “less-lethal” weapons to break up lawful protests,
24    in particular, is a custom so ingrained in the marrow of the LAPD that it was critical
25    to take all steps necessary to ensure that official policy was implemented in a
26    manner sufficient to address the deeply rooted custom to violate First Amendment
27    rights in the specific ways identified in the National Lawyers Guild settlement
28    agreement. The failure to take such steps directly lead to the injuries suffered by the

                                                 13
                                       COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 14 of 32 Page ID #:14




 1    Plaintiffs. This failure amounted to an “acquiescence in the constitutional
 2    deprivations of which [the] complaint is made” and deliberate indifference to the
 3    rights of persons with whom the police come into contact, and constituted a
 4    conscious choice by the CITY not to properly train its law enforcement personnel
 5    on these issues.
 6          45.    On information and belief, to the extent he did not make the decision
 7    and approve the plan himself, Chief MOORE delegated responsibility and
 8    authority to persons within his command staff to act as the final policy maker in
 9    determining the response to daily assemblies at the Mayor’s Mansion in November
10    and December 2020. The persons who made these decisions, acted as the delegated
11    policy maker for the City of Los Angeles on these issues. There was no time,
12    opportunity, or procedure for anyone to review or revise the decisions made by
13    these delegated policy makers prior to their final implementation.
14
15                         VII. CLASS ACTION ALLEGATIONS
16          46.    The named Plaintiffs bring this action individually and on behalf of a
17    proposed damages class of all other persons similarly situated pursuant to
18    F.R.Civ.P. Rule 23(b)(1) and 23(b)(3). All class members were struck with batons
19    and/or knocked down by the actions of LAPD officers.
20          47.    Class members who were struck with batons and/or knocked down
21    were injured in a manner that evinced that Defendants applied force unlawfully.
22    Class members were struck in the face, head, shoulder, buttocks, and breast areas.
23    LAPD personnel struck them with batons to injure and punish them on site.
24          48.    Defendants used unreasonable and excessive force indiscriminately,
25    engaging in baton strikes and knocking down protesters, not based on an
26    individualized assessment of conduct justifying such force – more specifically
27    where the person was not violently resisting arrest and did not present an immediate
28    threat of violence or physical harm, in violation of the Fourth Amendment and its

                                               14
                                     COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 15 of 32 Page ID #:15




 1    state law analogues. Further, this conduct was deliberately indifferent to the
 2    damages class members rights, shocks the conscience, and violates the decencies of
 3    civilized conduct, under the Fourteenth Amendment and its state law analogues.
 4          49.     As a result of Defendants’ wrongful conduct, the damages class
 5    members suffered damages as alleged above.
 6       A. Class Definition – 23(b)(3) (Damages Class)
 7          50.     The damages class is defined as all persons who were present on
 8    December 6, 2020, near the Mayor’s mansion on Irving Street near 6th Street, who
 9    were participating in or observing a public BLM-LA organized demonstration and
10    who were struck by batons or knocked down by LAPD officers, and who were
11    neither violently resisting nor posing an immediate threat of violence or physical
12    harm.
13       B. Rule 23 Prerequisites
14                a. Numerosity
15          51.     The putative class consists of approximately 50 individuals. In
16    accordance with F.R.Civ.P. Rule 23(a), the members of the class are so numerous
17    that joinder of all members is impracticable.
18       C. Common Issues of Law or Fact
19          52.     Questions of law or fact common to putative class members
20    predominate over any questions affecting only individual members and a class
21    action is superior to other available methods for fairly and efficiently adjudicating
22
      this lawsuit. Alternatively, Defendants have acted on grounds generally applicable
23
      to the class. Defendants treated all similarly, hitting individuals with baton and/or
24
      knocking them down during the protest. Plaintiffs are informed and believe and
25
      thereon allege that the LAPD officers acted in accordance with orders given by
26
      supervisors from the highest command positions, in accordance with policies and
27
      procedures instituted by the LAPD and the City of Los Angeles.
28


                                                15
                                      COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 16 of 32 Page ID #:16




 1             53.   The named Plaintiffs’ claims that their First, Fourth, and Fourteenth

 2    Amendment rights – and their analogous state Constitution, statutory and common
 3    law rights – were violated raise common questions of law and fact.
 4             54.   Common questions of law and fact include, but are not limited to:
 5    ● Did Defendants break up the protest through the use of force although the
 6    individuals against whom such force was used were not engaged in conduct
 7    justifying such force?
 8    ● Did Defendants have a lawful basis to declare an unlawful assembly?
 9    ● Was any protest participant or observer engaged in conduct justifying arrest?
10
      ● Did Defendants evaluate the feasibility of isolating and arresting anyone
11
      responsible for any unlawful conduct, and if feasible, take action only against that
12
      individual/s?
13
      ● Was any protest participant or observer engaged in conduct justifying the use of
14
      force?
15
      ● Whether Defendants breaking up the protest through the use of force, although
16
      those present were not engaging in conduct justifying such force, violates the First,
17
18    Fourth, and Fourteenth Amendments and their state analogues?

19    ● Must Defendants when declaring unlawful assemblies, provide adequate sound
20    amplification and provide both directions, means and opportunity to disperse before
21    taking aggressive and injurious – and potentially deadly – police action?
22    ● Must Defendants evaluate the feasibility of isolating and arresting anyone
23    responsible for any unlawful conduct, and if feasible, take action only against those
24    individuals?
25    ● Did some or all of the conduct described above constitute a policy or custom of
26    Defendants?
27
      ● If the answer to the foregoing question in yes, was that policy or custom a moving
28
      force in the violation of Plaintiffs’ rights?

                                                 16
                                       COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 17 of 32 Page ID #:17




 1    ● Is any individual Defendant sued in their individual capacity entitled to qualified

 2    immunity on the federal claims?
 3    ● Did any of the conduct alleged herein violate Cal. Civil Code § 52.1 (the Bane
 4    Act)?
 5    ● Are general class-wide damages available?
 6    ● Are statutory damages under § 52.1 available to the damages class?
 7    ● Did any of the conduct alleged herein violate Cal. Civil Code § 51.7 (the Ralph
 8    Act)?
 9            55.   The questions of law and fact common to the classes, as outlined
10
      above, predominate over any questions affecting only individual members.
11
         D. Typicality
12
              56.   In accordance with F.R. Civ. P. Rule 23(a), the claims of the
13
      representative Plaintiffs are typical of the class. Plaintiffs were all present at the
14
      December 6, 2020 protest; were subjected to one or more of the violations
15
      previously enumerated; and seek redress for the past violations of their rights and
16
      protection to bar the repeat of those violations in the future.
17
18            57.   Thus, Plaintiffs have the same interests and have suffered the same

19    type of damages as the class members. Plaintiffs’ claims are based upon the same
20    or similar legal theories as the claims of the class members of each class. Each class
21    member suffered actual damages as a result of being subjected to one or more of
22    the violations enumerated above. The actual injuries suffered by Plaintiffs are
23    similar in type to the actual damages suffered by each class member although the
24    severity of those injuries may vary among class members.
25            58.   In accordance with F.R. Civ. P. Rule 23(a), the representative Plaintiffs
26    will fairly and adequately protect the interests of the class. The interests of the
27
      representative Plaintiffs are consistent with and not antagonistic to the interests of
28
      the class.

                                                 17
                                       COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 18 of 32 Page ID #:18




 1       E. Adequate Representation
 2          59.    The named Plaintiffs will fairly and adequately represent the common
 3    class interest. The named Plaintiffs have a strong interest in achieving the relief
 4    requested in this Complaint, they have no conflicts with members of the Plaintiff
 5    class, and they will fairly and adequately protect the interests of the class.
 6          60.    The named Plaintiffs are represented by counsel who are well-
 7    experienced in civil rights and class action litigation and are familiar with the issues
 8    in this case. Attorney Carol Sobel has successfully litigated a number of class action
 9    cases on behalf of protesters in Los Angeles. She was appointed by the court as
10
      class counsel in Aichele, et al. v. City of Los Angeles, et al., No. 2:12-CV-10863-
11
      DMG (C.D. Cal. August 26, 2012), challenging, inter alia, the LAPD’s denial of
12
      OR release to 300 persons arrested during the Occupy action at Los Angeles City
13
      Hall. She was appointed by the court as class counsel in Chua v. City of Los Angeles,
14
      Case No. CV 2:16-cv-00237-JAK-GJS(x) (C.D. Cal. January 12, 2016), which
15
      involved protests over the police killing of Michael Brown in Ferguson, Mo.). She
16
      was also appointed as class counsel in Multi-Ethnic Immigrant Worker Network v.
17
18    City of Los Angeles, 24 F.R.D. 631 (C.D. Cal. 2007), challenging the LAPD’s

19    assault on a lawful immigrant-rights rally in MacArthur Park on May 1, 2007. That
20    case resulted in a settle of $12,850,000 -- the largest amount ever paid nationally in
21    a protest case in which there were no arrests of the Plaintiffs. Attorney Sobel was
22    also involved in revising the LAPD’s Crowd Control Manual provisions in 1993,
23    following the protests of the Rodney King beating. She was also lead counsel in
24    several multiple-plaintiff cases challenging LAPD protest practices arising from the
25    Democratic National Convention in Los Angeles in 2000, which resulted in
26    significant structural relief. In addition to class action protest litigation, attorney
27
      Sobel has served as class counsel in a number of other class actions redressing civil
28
      rights violations.

                                                 18
                                       COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 19 of 32 Page ID #:19




 1           61.    Counsel for the named Plaintiffs know of no conflicts among or

 2    between members of the class, the named Plaintiffs, or the attorneys in this action.
 3       F. Maintenance and Superiority
 4           62.    In accordance with Fed.R.Civ.P. Rule 23(b)(1)(A), prosecutions of
 5    separate actions by individual members of the classes would create a risk that
 6    inconsistent or varying adjudications with respect to individual members of the
 7    class would establish incompatible standards of conduct for the parties opposing
 8    the class.
 9           63.    In accordance with Fed.R.Civ.P. Rule 23(b)(1)(B), prosecutions of
10
      separate actions by individual members of the classes would create a risk of
11
      adjudications with respect to individual members of the class which would, as a
12
      practical matter, substantially impair or impede the interests of the other members
13
      of the class to protect their interests.
14
             64.    In accordance with Fed.R.Civ.P. Rule 23(b)(3), the questions of law
15
      or fact common to the members of the class predominate over any questions
16
      affecting only individual members, and this class action is superior to other
17
18    available methods for the fair and efficient adjudication of the controversy between

19    the parties. Plaintiffs are informed and believe, and thereon allege, that the interests
20    of class members in individually controlling the prosecution of a separate action is
21    low in that most class members would be unable to individually prosecute any
22    action at all. Plaintiffs are informed and believe, and thereon allege, that the
23    amounts at stake for individuals are such that separate suits would be impracticable
24    in that most members of the class will not be able to find counsel to represent them.
25    Plaintiffs are informed and believe, and thereon allege, that it is desirable to have
26    all litigation in one forum because all of the claims arise in the same location, i.e.,
27
      the County of Los Angeles. It will promote judicial efficiency to resolve the
28
      common questions of law and fact in one forum rather than in multiple courts.

                                                  19
                                        COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 20 of 32 Page ID #:20




 1          65.    Plaintiffs do know the identities of many class members. Plaintiffs are

 2    informed and believe, and thereon allege, that a significant number of class
 3    members may be reached by the use of outreach efforts by the Plaintiff organization
 4    that participated in organizing the affected protest.
 5          66.    Plaintiffs know of no difficulty that will be encountered in the
 6    management of this litigation that would preclude its maintenance as a class action.
 7    The class action is superior to any other available means to resolve the issues.
 8    Leading members of Plaintiffs’ counsel managed similar litigation with similarly
 9    disparate damages as a result of LAPD conduct in breaking up the May Day 2007
10
      protests that resulted in the MIWON litigation described previously, as well as the
11
      Aichele and Chua litigation, all of which was against the City of Los Angeles and
12
      the LAPD. Liability can be determined on a class-wide basis. General damages can
13
      also be determined on a class-wide basis.
14
            67.    In accordance with Fed.R.Civ.P. Rule 23(b)(3), class members must
15
      be furnished with the best notice practicable under the circumstances, including
16
      individual notice to all members who can be identified through reasonable effort.
17
18    Plaintiffs contemplate that individual notice be given to class members by email,

19    social media, and cell phone outreach, and efforts of BLM-LA who organized the
20    protest. Plaintiffs contemplate that the notice will inform class members of the
21    following regarding their damages claims:
22        a. The pendency of the class action, and the issues common to the class;
23        b. The nature of the action;
24        c. Their right to ‘opt out’ of the action within a given time, in which event
25          they will not be bound by a decision rendered in the class action;
26        d. Their right, if they do not ‘opt out,’ to be represented by their own counsel
27          and enter an appearance in the case; otherwise, they will be represented by
28          the named Plaintiffs and their counsel; and

                                                   20
                                         COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 21 of 32 Page ID #:21




 1        e. Their right, if they do not ‘opt out,’ to share in any recovery in favor of the

 2           class, and conversely to be bound by any judgment on the common issues,
 3           adverse to the class.
 4           68.    As a direct and proximate cause of the conduct described herein, the
 5    named individual Plaintiffs and the class members have been denied their
 6    constitutional, statutory, and legal rights as stated herein, and have suffered general
 7    and special damages, including but not limited to, mental and emotional distress,
 8    physical injuries and bodily harm, pain, fear, humiliation, embarrassment,
 9    discomfort, and anxiety and other damages in an amount according to proof.
10           69.    Defendants’ acts were willful, wanton, malicious, and oppressive, and
11
      done with conscious or reckless disregard for, and deliberate indifference to,
12
      Plaintiffs’ rights.
13
             70.    All of the following claims for relief are asserted against all
14
      Defendants.
15
             71.    Plaintiffs restate and incorporate by reference each of the foregoing
16
      and ensuing paragraphs in each of the following causes of action as if each
17
      paragraph was fully set forth therein.
18
19                               FIRST CLAIM FOR RELIEF –
                                Freedom of Speech and Association
20                          (42 U.S.C. § 1983 1st and 14th Amendments)
21                             (All Plaintiffs Against All Defendants)
22
             72.    Plaintiffs re-allege and incorporate by reference all preceding and
23
      subsequent paragraphs as though fully set forth herein.
24
             73.    All of the acts of Defendants and the persons involved were done under
25
      color of state law.
26
             74.    The acts of Defendants FIGUEROA, CASTILLO, ORLIK,
27
      PRIMO, and DOES 1-5 deprived Plaintiffs of the rights, privileges, and
28


                                                  21
                                        COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 22 of 32 Page ID #:22




 1    immunities secured by the Constitution and laws of the United States, including but

 2    limited to their rights under the First Amendment of the United States Constitution,
 3    incorporated and made applicable to the states by the Fourteenth Amendment by,
 4    among other things, retaliating against Plaintiffs for engaging in constitutionally
 5    protected activity.
 6          75.      Plaintiffs engaged in constitutionally protected acts of organizing,
 7    observing, recording, and participating in an event of public interest, specifically a
 8    public demonstration, and in expressing their political views.
 9          76.      Defendants targeted and/or retaliated against Plaintiffs for engaging in
10
      constitutionally protected activity and for the content and viewpoint of their
11
      expressions.
12
            77.      Defendants’ acts would chill a reasonable person from continuing to
13
      engage in a constitutionally protected activity.
14
            78.      As a direct and proximate result of the aforementioned acts or
15
      omissions of Defendants, Plaintiffs AKILI, ALLERS, and THOMAS sustained
16
      and incurred damages including pain, suffering and emotional injury. Plaintiff
17
18    BLMLA sustained and incurred damages to the organization including instilling

19    fear in its members that, if they chose to assemble in public spaces to express their
20    opinions, they would be the subject of such violence and arrest.
21          79.      The conduct of Defendants FIGUEROA, CASTILLO, ORLIK,
22    PRIMO, and DOES 1-5 was willful, wanton, malicious, and done with an evil
23    motive and intent and reckless disregard for the rights of the Plaintiffs and therefore
24    warrants the imposition of exemplary and punitive damages against aforementioned
25    Defendants in an amount adequate to punish the wrongdoers and deter future
26    misconduct.
27
28


                                                  22
                                        COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 23 of 32 Page ID #:23




 1                              SECOND CLAIM FOR RELIEF –
                                          Excessive Force
 2                          (42 U.S.C. § 1983 4th and 14th Amendments)
 3                      (Plaintiffs Akili, Allers, and Thomas Against
 4                Defendants Figueroa, Castillo, Orlik, Primo and Does 1-5)
 5          80.    Plaintiffs reallege and incorporate herein by reference the preceding
 6    and any subsequent paragraphs of this Complaint as though fully set forth herein.
 7
            81.    All of the acts of Defendants and the persons involved were done under
 8
      color of state law.
 9
            82.    The acts of Defendants FIGUEROA, CASTILLO, ORLIK,
10
      PRIMO, and DOES 1-5 deprived Plaintiffs of the rights, privileges, and
11
      immunities secured by the Constitution and laws of the United States, including but
12
      limited to their rights under the Fourth Amendment of the United States
13
      Constitution, incorporated and made applicable to the states by the Fourteenth
14
15
      Amendment, by among other things, subjecting them to unreasonable and excessive

16    force. Specifically, Plaintiffs AKILI, ALLERS, and THOMAS were struck with
17    batons and/or knocked down to the ground by the action of LAPD officers who
18    were indiscriminately engaging in baton strikes and knocking down protesters, not
19    based on an individualized assessment of conduct justifying such force – more
20    specifically where the person was not violently resisting arrest and did not present
21    an immediate threat of violence or physical harm, in violation of the Fourth
22    Amendment and its state law analogues. Further, this conduct was deliberately
23    indifferent to Plaintiffs’ rights, shocks the conscience, and violates the decencies of
24
      civilized conduct, under the Fourteenth Amendment and its state law analogues.
25
            83.    Defendants FIGUEROA, CASTILLO, ORLIK, PRIMO, and
26
      DOES 1-5 were both personally involved and integral participants in the violation
27
      of Plaintiffs’ constitutional rights because each officer was aware of the unlawful
28
      actions of the other officers, did not object to the these violations of Plaintiffs’
                                                 23
                                       COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 24 of 32 Page ID #:24




 1    rights, and participated in the violations by performing police functions, including

 2    meaningful participation in the needless and unnecessary operation to escalate the
 3    encounter with Plaintiffs and use unjustified force.
 4          84.    As a direct and proximate result of the aforementioned acts or
 5    omissions of Defendants, Plaintiffs AKILI, ALLERS, and THOMAS sustained
 6    and incurred damages including pain, suffering and emotional injury.
 7          85.    The conduct of Defendants FIGUEROA, CASTILLO, ORLIK,
 8    PRIMO, and DOES 1-5 was willful, wanton, malicious, and done with an evil
 9    motive and intent and a reckless disregard for the rights of the Plaintiffs and
10
      therefore warrants the imposition of exemplary and punitive damages against
11
      aforementioned Defendants in an amount adequate to punish wrongdoers and deter
12
      future misconduct.
13
14                               THIRD CLAIM FOR RELIEF –
                                         Failure to Intervene
15                          (42 U.S.C. § 1983 4th and 14th Amendments)
16                      (Plaintiffs Akili, Allers, and Thomas Against
17                Defendants Figueroa, Castillo, Orlik, Primo and Does 1-5)

18          86.    Plaintiffs reallege and incorporate herein by reference the preceding
19    and any subsequent paragraphs of this Complaint as though fully set forth herein.
20
            87.    All of the acts of Defendants and the persons involved were done under
21
      color of state law.
22
            88.    The acts of Defendants FIGUEROA, CASTILLO, ORLIK,
23
      PRIMO, and DOES 1-5 deprived Plaintiffs of the rights, privileges, and
24
      immunities secured by the Constitution and laws of the United States, including but
25
      limited to their rights under the Fourth Amendment of the United States
26
      Constitution, incorporated and made applicable to the states by the Fourteenth
27
28
      Amendment, by among other things, failing to intervene in the unlawful actions of


                                                 24
                                       COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 25 of 32 Page ID #:25




 1    other officers, including indiscriminately engaging in baton strikes and knocking

 2    down protesters, not based on an individualized assessment of conduct justifying
 3    such force – more specifically where the person was not violently resisting arrest
 4    and did not present an immediate threat of violence or physical harm, in violation
 5    of the Fourth Amendment and its state law analogues. Further, this conduct was
 6    deliberately indifferent to Plaintiffs’ rights, shocks the conscience, and violates the
 7    decencies of civilized conduct, under the Fourteenth Amendment and its state law
 8    analogues.
 9          89.    Defendants FIGUEROA, CASTILLO, ORLIK, PRIMO, and
10
      DOES 1-5 were both personally involved and an integral participant in the violation
11
      of Plaintiffs’ constitutional rights because each officer was aware of the unlawful
12
      actions of the other officers, did not object to the these violations of Plaintiffs’
13
      rights, and participated in the violations by performing police functions, including
14
      meaningful participation in the needless and unnecessary operation to escalate the
15
      encounter with Plaintiffs and use unjustified force.
16
            90.    As a direct and proximate result of the aforementioned acts or
17
18    omissions of Defendants, Plaintiffs AKILI, ALLERS, and THOMAS sustained

19    and incurred damages including pain, suffering and emotional injury.
20          91.    The conduct of Defendants FIGUEROA, CASTILLO, ORLIK,
21    PRIMO, and DOES 1-5 was willful, wanton, malicious, and done with an evil
22    motive and intent and a reckless disregard for the rights of the Plaintiffs and
23    therefore warrants the imposition of exemplary and punitive damages against
24    aforementioned Defendants in an amount adequate to punish wrongdoers and deter
25    future misconduct.
26
                            FOURTH CLAIM FOR RELIEF –
27                                      Municipal Liability –
                      Unconstitutional Policy, Practice, or Custom; Ratification;
28                       Failure to Train, Supervise, Discipline, or Correct

                                                25
                                      COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 26 of 32 Page ID #:26



                                            (42 U.S.C. § 1983)
 1
                   (All Plaintiffs Against Defendants City, Moore, and Does 6-10)
 2
 3          92.    Plaintiffs re-allege and incorporate by reference the preceding and
 4    subsequent paragraphs as though fully set forth herein.
 5          93.    As described above, the acts of Defendants FIGUEROA,
 6    CASTILLO, ORLIK, PRIMO, and DOES 1-5 deprived Plaintiffs of their rights
 7
      under the United States Constitution.
 8
            94.    Defendants FIGUEROA, CASTILLO, ORLIK, PRIMO, and
 9
      DOES 1-5 acted under the color of law.
10
            95.    Defendants FIGUEROA, CASTILLO, ORLIK, PRIMO, and
11
      DOES 1-5 acted pursuant to expressly adopted official policies or longstanding
12
      practices or customs of Defendants CITY, MOORE, the relevant policy maker,
13
      and DOES 6-10. Defendants CITY, MOORE, and DOES 6-10 acted with
14
15
      deliberate indifference, and in conscious and reckless disregard to the safety,

16    security, and constitutional and statutory rights of Plaintiffs and others similarly
17    situated, including the right to be free from unreasonable and excessive force, and
18    the right to be free from retaliation for engaging in protected speech and activity
19    under the First and Fourth Amendments. Furthermore, Defendants CITY,
20    MOORE, and DOES 6-10 were deliberately indifferent to the obvious
21    consequences of their failure to train their officers adequately. They knew that the
22    failure to adequately train their officers made it highly predictable that their officers
23    would engage in conduct that would deprive persons of their constitutional rights.
24
            96.    Properly trained officers are trained to facilitate peaceful protesters’
25
      exercise of First Amendment rights.
26
            97.    Properly trained officers are trained to use less lethal force only in
27
      response to someone violently resisting arrest or who poses an immediate threat of
28
      violence or physical harm. Defendants FIGUEROA, CASTILLO, ORLIK,
                                                 26
                                       COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 27 of 32 Page ID #:27




 1    PRIMO, and DOES 1-5 used less lethal force against Plaintiffs even though they

 2    were not violently resisting arrest and posed no immediate threat of violence or
 3    physical harm to the officers or anyone else.
 4          98.     The CITY, through Chief MOORE and the LAPD, has failed to train
 5    its officers in the constitutional responses to peaceful protests as revealed by the
 6    above allegations despite the long history of such violations in the past, and
 7    Defendants’ commitment to correct them in the form of both court orders and
 8    settlement agreements. The recurrence of the same violations with respect to these
 9    arrests indicates an intentional refusal to preserve the constitutional rights of
10
      protestors.
11
            99.     Based on the aforementioned facts, Defendants CITY, MOORE, and
12
      DOES 6-10 as policymakers and supervisors maintained the following
13
      unconstitutional customs, practices, and policies:
14
                    a.     Using excessive force, including excessive less than lethal force
15
                    in crowd control situations including but not limited to engaging with
16
                    peacefully protesting individuals;
17
18                  b.     Providing inadequate training regarding the use of “less lethal”

19                  force such as batons in crowd control situations, including during
20                  encounters with individuals who are peacefully protesting;
21                  c.     Maintaining grossly inadequate procedures for reporting,
22                  supervising, investigating, reviewing, and disciplining and controlling
23                  the intentional misconduct by LAPD officers including Defendants
24                  FIGUEROA, CASTILLO, ORLIK, PRIMO, and DOES 1-5;
25                  d.     Failing to adequately discipline LAPD personnel, including
26                  Defendants FIGUEROA, CASTILLO, ORLIK, PRIMO, and DOES
27
                    1-5, for the above-referenced categories of misconduct, including
28
                    “slaps on the wrist,” discipline that is so slight as to be out of proportion

                                                  27
                                        COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 28 of 32 Page ID #:28




 1                to the magnitude of the misconduct, and other inadequate discipline that

 2                is tantamount to encouraging misconduct;
 3                e.     Announcing that unjustified uses of force are “within policy,”
 4                including uses of force later determined to be unconstitutional;
 5                f.     Refusing to discipline, terminate, or retrain the personnel
 6                involved, even where uses of force were determined in court to be
 7                unconstitutional and where officers commit repeated constitutional
 8                violations;
 9                g.     Other policies, practices and customs as may established
10
                  through discovery to have been the moving force or proximate cause of
11
                  Plaintiffs’ constitutional deprivations, including but not limited to,
12
                  express authorization, ratification, failure to train and failure to
13
                  supervise and discipline misconduct such as indiscriminately engaging
14
                  in baton strikes and knocking down protesters, not based on an
15
                  individualized assessment of conduct justifying such force – more
16
                  specifically where the person was not violently resisting arrest and did
17
18                not present an immediate threat of violence or physical harm.

19          100. Defendants CITY, MOORE, and DOES 6-10 together with various
20    other officials, whether named or unnamed, had either actual or constructive
21    knowledge of the different policies, practices, and customs alleged in the paragraphs
22    above. Despite having such knowledge, these Defendants condoned, tolerated, and
23    through actions and inactions ratified such policies.
24          101. As a direct and proximate result of the aforesaid acts, omissions,
25    customs, practices, policies, and decisions of the aforementioned defendants,
26    Plaintiffs sustained and incurred damages including pain, suffering, and emotional
27
      injury.
28


                                                28
                                      COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 29 of 32 Page ID #:29




 1          102. The conduct of Defendants CITY, MOORE, and DOES 6-10 was

 2    willful, wanton, malicious, and done with an evil motive and intent and reckless
 3    disregard for the rights of Plaintiffs and therefore warrants the imposition of
 4    exemplary and punitive damages against Defendants CITY, MOORE, and DOES
 5    6-10 in an amount adequate to punish the wrongdoers and deter future misconduct.
 6
                              FIFTH CLAIM FOR RELIEF –
 7                     Violation of the Bane Act (Cal. Civil Code § 52.1);
         Cal. Constitution, Article 1, §§ 2 (Freedom of Speech), 3 (Right of Petition and
 8                    Assembly), 7 (Due Process), 13 (Search and Seizure),
                                19 Cruel and Unusual Punishment)
 9
                               (All Plaintiffs Against All Defendants)
10
11
            103. Plaintiffs re-allege and incorporate by reference the preceding and

12    subsequent paragraphs as though fully set forth herein.
13          104. The federal and state constitutions guarantee the right to assembly and
14    to petition the government for a redress of grievances, the right to be free from
15    unnecessary and excessive force by law enforcement officers, as well as the rights
16    to due process and to be free from cruel and unusual punishment. Defendants, by
17    engaging in the wrongful acts and failures to act alleged above, denied these rights
18    to Plaintiffs by threats, intimidation, or coercion, to deter, prevent and in retaliation
19    for the exercise of Plaintiffs’ First Amendment rights, in violation of Cal. Civ. Code
20
      § 52.1.
21
            105. The use of unreasonable force by Defendants was a substantial factor
22
      in causing the violation of rights and attendant harm by Plaintiffs.
23
            106. Defendant CITY of Los Angeles is liable for the wrongful conduct of
24
      its employees through the doctrine of respondeat superior.
25
            107. Defendants’ actions as set out above and further on in this complaint
26
      constituted interference by threat, intimidation, or coercion, with the exercise or
27
28
      enjoyment by any individual or individuals of rights secured by the Constitution or


                                                 29
                                       COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 30 of 32 Page ID #:30




 1    laws of the United States, or of the rights secured by the Constitution or laws of

 2    California in violation of Cal. Civil Code §52.1. The violation of § 52.1 includes
 3    violations of the rights of class members as outlined throughout this Complaint.
 4          108. As a direct and proximate result of the aforementioned acts or
 5    omissions of Defendants, Plaintiffs sustained damages, including but not limited to
 6    general damages, statutory damages and treble statutory damages under Cal. Civ.
 7    Code § 52, but no less than $4,000 for each incident, and pain and suffering.
 8
                                 SIXTH CLAIM FOR RELIEF –
 9                                        Assault
10                       (By Plaintiffs Akili, Allers, and Thomas Against
11                   Defendants Figueroa, Castillo, Orlik, Primo and Does 1-5)
12
            109. Plaintiffs re-allege and incorporate by reference the preceding and
13
      subsequent paragraphs as though fully set forth herein.
14
            110. Defendants approached Plaintiffs AKILI, ALLERS, and THOMAS
15
      dressed in riot gear and wielding batons. Aforementioned Plaintiffs, all peaceful
16
      protesters, reasonably believed the officers would use such force against them.
17
            111. As a direct and proximate result of the aforementioned acts or
18
19
      omissions, Plaintiffs AKILI, ALLERS, and THOMAS sustained and incurred

20    damages including pain, suffering, and emotional injury.
21          112. The CITY of Los Angeles is liable for the actions of its employees
22    through respondeat superior.
23                              SEVENTH CLAIM FOR RELIEF
24                                 Battery by a Police Officer
25                       (By Plaintiffs Akili, Allers, and Thomas Against
26
                     Defendants Figueroa, Castillo, Orlik, Primo and Does 1-5)

27          113. Plaintiffs re-allege and incorporate by reference the preceding and
28    subsequent paragraphs as though fully set forth herein.

                                               30
                                     COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 31 of 32 Page ID #:31




 1          114. Defendants, by the actions of the officers of the Los Angeles Police

 2    Department, intentionally touched Plaintiffs AKILI, ALLERS, and THOMAS
 3    without their consent and without lawful justification by shoving them and beating
 4    them with batons, resulting in bodily injury to their person.
 5          115. As a direct and proximate result of the aforementioned acts or
 6    omissions, Plaintiffs AKILI, ALLERS, and THOMAS sustained and incurred
 7    damages including physical injuries and pain and suffering.
 8          116. The use of unreasonable force by the LAPD officers was a substantial
 9    factor in causing harm to Plaintiffs.
10
            117. The CITY of Los Angeles is liable for the actions of its employees
11
      through respondeat superior.
12
13
                                    REQUEST FOR RELIEF
14
15          Wherefore, Plaintiffs seek judgment as follows:
16          1.     An order certifying the injunctive and damages class as defined herein
17    pursuant to Federal Rules of Civil Procedure Rule 23(b)(3);
18          2.     A declaratory judgment that Defendants’ conduct detailed herein
19    violated Plaintiffs’ rights under the Constitution and laws of the United States and
20    the State of California;
21          3.     General and compensatory damages for Plaintiffs and the class they
22    represent for the violations of their federal constitutional and statutory rights, pain
23    and suffering, all to be determined according to proof;
24          4.     An award of attorneys’ fees pursuant to 42 U.S.C. § 1988 and Cal.
25    Civil Code §§ 52(b) & 52.1(h) and Cal. Code of Civ. Proc. § 1021.5;
26          5.     Costs of suit;
27          6.     Pre- and post-judgment interest as permitted by law;
28          7.     Such other and further relief as the Court may deem just and proper.

                                                31
                                      COMPLAINT: CLASS ACTION
     Case 2:21-cv-07259-PA-AFM Document 1 Filed 09/09/21 Page 32 of 32 Page ID #:32




 1
 2    Dated:            9/9/2021
 3                                   Respectfully submitted,
 4                                   ____s/ Paul Hoffman___
 5                                   Paul L. Hoffman
 6                                   SCHONBRUN, SEPLOW,
                                     HARRIS, HOFFMAN & ZELDES LLP
 7                                   Carol A. Sobel
 8
                                     LAW OFFICE OF CAROL A. SOBEL
                                     COLLEEN FLYNN
 9                                   LAW OFFICE OF COLLEEN FLYNN
                                     SHAKEER RAHMAN
10                                   LAW OFFICE OF SHAKEER RAHMAN
11
                                     CHRISTOPHER MARTIN
                                     LAW OFFICE OF CHRISTOPHER MARTIN
12
13
14                            DEMAND FOR JURY TRIAL
15         Plaintiffs hereby make a demand for a jury trial in this action.
16
17    Dated:            9/9/2021
18                                   Respectfully submitted,
19                                   ____s/ Paul Hoffman___
20                                   Paul L. Hoffman
21                                   SCHONBRUN, SEPLOW,
22
                                     HARRIS, HOFFMAN & ZELDES LLP
                                     Carol A. Sobel
23                                   LAW OFFICE OF CAROL A. SOBEL
                                     COLLEEN FLYNN
24                                   LAW OFFICE OF COLLEEN FLYNN
                                     SHAKEER RAHMAN
25
                                     LAW OFFICE OF SHAKEER RAHMAN
26                                   CHRISTOPHER MARTIN
                                     LAW OFFICE OF CHRISTOPHER MARTIN
27
28


                                              32
                                    COMPLAINT: CLASS ACTION
